Citation Nr: 9925908	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  89-44 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to secondary service connection for a back 
disorder.  

2. Entitlement to an increased combined rating for a 
postoperative left knee disability, currently evaluated in 
combination as 20 percent disabling.  

2. Entitlement to an increased combined rating for a right 
knee disability, currently evaluated in combination as 20 
percent disabling.  

3. Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1975 
and from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1989 rating action of the RO which 
denied secondary service connection for a back disorder, 
increased the evaluation for the veteran's service-connected 
left knee disability from 10 to 20 percent, and increased the 
evaluation for the veteran's right knee disability from 
noncompensable to 10 percent.  In July 1989, the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO, a transcript of which is of record.  This 
case was remanded by the Board in May 1990 for further 
development.

In December 1990, the veteran appeared and gave testimony at 
a hearing before a hearing officer at the RO, a transcript of 
which is of record.  In a rating action of August 1993, the 
RO denied an evaluation in excess of 10 percent for the 
veteran's service-connected psychiatric disability.  In 
December 1993, the veteran again appeared and gave testimony 
at a hearing before a hearing officer at the RO, a transcript 
of which is of record.  

Pursuant to the hearing officer's decision, the RO, in a 
rating action of February 1995, increased the evaluation for 
the veteran's service-connected psychiatric disorder to 
30 percent disabling, and increased the evaluation of the 
veteran's service-connected right knee disability to 
20 percent disabling, both effective from October 1988.  The 
RO confirmed and continued the previously assigned 20 percent 
evaluation for the veteran's left knee disability.  

In February 1997, the veteran appeared and gave testimony at 
a hearing before the Board, a transcript of which is of 
record.  During the hearing, the veteran withdrew the issue 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for status post gallbladder disease, 
which had previously been certified for appellate 
consideration.

This case was again remanded by the Board for further 
development in June 1997.  The case is now before the Board 
for appellate consideration at this time.  The issues of 
entitlement to an increased combined rating for each knee 
disorder and the issue of entitlement to an increased rating 
for a psychiatric disorder will be discussed in the remand 
section of this decision.

As noted in the Board's June 1997 remand, the veteran is also 
seeking a total rating for compensation purposes based on 
individual unemployability.  This issue is again referred to 
the RO for appropriate action.  


FINDING OF FACT

1. The veteran's has a low back disorder which is aggravated 
by his service connected left knee disability and service 
connected right knee disability.  


CONCLUSION OF LAW

The veteran's back disability is proximately due to and the 
result of service-connected left knee disability and right 
knee disability.  38 U.S.C.A.§ 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 3.310(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that the veterans claim of 
entitlement to secondary service connection for a back 
disorder is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a), in that it is plausible.  No further 
assistance to the veteran is required in order to satisfy the 
VA's duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

On VA medical examination in July 1981, the veteran 
complained of low back pain.  Evaluation of the lumbosacral 
spine showed normal range of motion and no muscle spasm.  The 
lumbosacral spine was described as normal and straight leg 
raising was normal.  An X-ray showed no pertinent 
abnormalities.  

VA clinical records reflect treatment in September 1988 for 
low back pain.  It was reported that the veteran believed 
that his knee disabilities made his back hurt.  Examination 
of the back was unremarkable.  

On VA medical examination in January 1989, the veteran gave a 
one and a half-year history of low back pain that was worse 
after standing or weight bearing.  After the examination, the 
diagnoses included lumbosacral strain.  

During a July 1989 RO hearing, the veteran the veteran said 
that he frequently had lower back pain when his knees gave 
way and he tried to keep himself from falling.  He also said 
that he would developed back pain after working long hours as 
a policeman.  

On evaluation by a chiropractor in March 1992, it was 
reported that X-rays showed a mild amount of levoscoliosis in 
the thoracic spine and a moderate amount of leftward antalgia 
in the lumbar spine.  The left hip was significantly higher 
than the right hip.  The diagnosis was lumbosacral 
strain/sprain and lumbar strain/sprain.  The examiner said 
that there was ample evidence that there could be a causative 
relationship between the veteran's low back symptoms and his 
multiple knee surgeries.  

After VA orthopedic consultation in June 1992, the examiners 
noted that the veteran had a slight leg length discrepancy 
with the right leg longer than the left by 3/4 of a centimeter.  
On VA orthopedic consultation in February 1993, it was noted 
that a scanogram showed that the veteran's legs were 
identical in length.   After evaluation, the examining 
physician rendered an impression of chronic low back strain 
by history only.  He opined that there was no connection 
between the veteran's back and knee disabilities.  

During VA outpatient treatment in October 1993, it was noted 
that the veteran was being fitted with a back brace and a 
shoe lift.  In December 1993, it was reported that the 
veteran's back felt better after he was provided a shoe lift.  

During an RO hearing in December 1993, the veteran stated 
that his back would become very painful after prolonged 
standing.  He also said that anything that hurt his knees 
would also cause his back to become painful.  The veteran 
also said that he wore a back brace that alleviated the pain 
when he walked.  

On VA orthopedic examination in February 1994, the examiner 
diagnosed the veteran as having a subjective history of low 
back pain with clinical findings of reduced range of motion.  
This was probably attributable to his knee disorders.  It was 
noted that there were no radiographic findings.  

Private clinical records reflect evaluation by a chiropractor 
in August 1995 for complaints of low back pain.  It was 
reported that the veteran had marked degenerative changes in 
the back.  The chiropractor stated that there was a direct 
correlation between the veteran's prior knee surgeries and 
the low back pain that he had been experiencing.  The 
chiropractor said that this was highly possible if not 
probable.  

During a February 1997 hearing before the undersigned Board 
member in Washington, D.C., the veteran said that his back 
brace alleviated pain on walking or bending.  He said that 
several physicians had attributed the back symptoms to the 
his bilateral knee disability.  

On an official examination conducted by a private physical 
therapist in July 1997, it was noted that the veteran 
preferred to lift from the torso, hips, and back while 
keeping his knees straight.  It was said that this certainly 
placed increased stress on the lumbar spine during lifting 
from below the waist.  It was also said that this could be a 
mechanism for accelerated progression of lumbar degenerative 
joint disease.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The record indicates that the veteran has long-standing 
complaints of discomfort in the low back.  While a VA 
examination conducted in 1994 diagnosed only a history of low 
back pain, a diagnosis of lumbosacral strain has also been 
rendered by VA physicians and a private chiropractor.  In 
addition, a physical therapist who conducted a recent 
evaluation of the veteran's orthopedic disabilities on behalf 
of the VA strongly suggested that his low back disorder was 
aggravated by his service-connected knee disabilities.  
Moreover, VA physicians and the veteran's private 
chiropractor have indicated that the veteran's low back 
symptomatology is causally related to his service-connected 
knee disabilities.  Since that is the case, secondary service 
connection for a low back disorder is warranted.  



ORDER

Secondary service connection for a back disorder is granted.


REMAND

We first address a procedural problem regarding the three 
other issues noted on the title page of this decision.  On 
April 6, 1999 the veteran's representative at the RO 
submitted medical reports dated in February 1999 from N. R. 
Tuck, D.C. and D. W. Clary, M.D.  He requested that the RO 
review these reports before the case was returned to the 
Board for further appellate consideration.  The RO had 
received this memo and evidence on April 7, 1999, but the 
claims folder had been returned to the Board on the previous 
day.  

On June 18, 1999 the veteran's representative at the Board 
submitted copies of the same two medical reports and 
requested that the Board review the reports because the RO 
jurisdiction was being waived as to this evidence.  

The Board then proceeded to review this evidence and found 
that it indicates a worsening of each knee disability.  
Additionally, Doctor Clary on the second page of his February 
1999 report indicates a possible worsening of the veteran's 
psychiatric disorder.  Since that is the case and since these 
reports post date the most recent VA examination reports by 
18 months, further VA examinations are now required.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under 38 C.F.R§ 4.71(a), 
Diagnostic Code 5003 and Diagnostic Code 5257 when a veteran 
is found to have both arthritis and instability of the knee.  
The evidence in this case indicates that the veteran's 
service-connected knee disabilities include traumatic 
arthritis.  Therefore, these opinions by the VA General 
Counsel are applicable in this case.  

In view of the foregoing further VA orthopedic and 
psychiatric examinations are now required.  

The last three issues on the title page are rewarded for the 
following action:  


1. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of his 
service-connected left knee disorder 
and right knee disorder.  All 
necessary special studies should be 
performed.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail and the physician must state 
that the claims folder has been 
reviewed in his examination report.  
The examiner should report the 
pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of left and right 
knee motion in degrees of flexion and 
extension.  In addition, the examiner 
should report the existence of 
subluxation or lateral instability in 
each knee and state whether such, if 
present, is slight, moderate, or 
severe in degree.  He must also 
comment on functional limitation, if 
any, caused by the veteran's service-
connected left knee and right knee 
disabilities in light of the 
provisions of 38 C.F.R.§§ 4.40, 4.45 
and the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner must comment as to the 
presence or absence of any weakened 
movement, excess fatigability, pain on 
undertaking motion, and incoordination 
caused by the veteran's service-
connected left knee disability and 
right knee disability.  If possible, 
the degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
should be expressed by the examiner as 
to each knee.  

2. The RO should also afford the veteran 
a special VA psychiatric examination 
to determine the degree of severity of 
his service-connected psychiatric 
disability.  The claims folder must be 
made available to the examiner prior 
to the examination so that the 
pertinent clinical records may be 
reviewed.  All clinical findings 
should be reported in detail and such 
tests as the examining physician deems 
necessary should be performed.  At the 
conclusion of the evaluation, the 
examiner should render an opinion for 
the record as to the degree that the 
veteran's psychiatric symptomatology 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which 
they affect his reliability, 
flexibility, and efficiency levels in 
performing occupational tasks 
(industrial impairment).  See 
Massey v. Brown, 7 Vet.App. 204 
(1994).  The examiner should be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996), and on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein from zero percent to 
100 percent and if present, the 
frequency and/or degree(s) of severity 
thereof.

3 Thereafter, the RO should review the 
report of the above orthopedic 
examination to ensure that the 
examiner has complied with the 
instructions of this remand.  Then, 
the RO should readjudicate the 
veteran's claim for increased 
evaluations for his service-connected 
knee disorders with due consideration 
given to the opinions of the VA 
General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 
(VAOPGCPREC 9-98) and to the Court's 
holding in DeLuca.  

4 The RO should also review the evidence 
and adjudicate the issue of an 
increased rating for the veteran's 
service-connected psychiatric 
disability.  In adjudicating this 
issue, the RO should assign a 
percentage disability rating from 
either (a) the VA's Schedule for 
Rating Mental Disorders (38 C.F.R. 
§ 4.132, as in effect prior to 
November 7, 1996), or (b) the revised 
VA General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996), whichever 
is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 
308(1991).  


If one or more of these remanded issues are denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond.  The case should then be returned to 
the Board for further consideration, if otherwise in order.  
No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to comply with 
precedent opinions of the General Counsel and to comply with 
a precedent decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

